Exhibit 10.5
IASIS HEALTHCARE CORPORATION
AMENDED AND RESTATED 2004 STOCK OPTION PLAN
Adopted June 22, 2004; amended October 11, 2010
1. Purpose of the Plan
The purpose of the IASIS Healthcare Corporation (the “Company”) Amended and
Restated 2004 Stock Option Plan (the “Plan”) is to promote the interests of the
Company and its stockholders by providing the key employees, directors, service
providers and consultants of the Company and its Affiliates with an appropriate
incentive to encourage them to continue in the employ of the Company or
Affiliate and to improve the growth and profitability of the Company.
2. Definitions
As used in this Plan, the following capitalized terms shall have the following
meanings:
(a) “Affiliate” shall mean the Company and any of its direct or indirect
subsidiaries.
(b) “Board” shall mean the Board of Directors of the Company or any committee
appointed by the Board to administer the Plan pursuant to Section 3.
(c) “Cause” shall mean, when used in connection with the termination of a
Participant’s Employment, unless otherwise provided in the Participant’s Stock
Option Grant Agreement, effective employment agreement or other written
agreement with respect to the termination of a Participant’s Employment, the
termination of the Participant’s Employment by the Company or an Affiliate on
account of (i) dishonesty in the performance of such Participant’s duties;
(ii) the Participant’s willful misconduct in connection with such Participant’s
duties or any act or omission which is materially injurious to the financial
condition or business reputation of the

 

 



--------------------------------------------------------------------------------



 



Company or any of its subsidiaries or affiliates; (iii) a breach by a
Participant of the Participant’s duty of loyalty to the Company and its
Affiliates; (iv) the Participant’s unauthorized removal from the premises of the
Company or Affiliate of any document (in any medium or form) relating to the
Company or an Affiliate or the customers of the Company or an Affiliate; or
(v) the commission by the Participant of any felony or other serious crime
involving moral turpitude. Any rights the Company or an Affiliate may have
hereunder in respect of the events giving rise to Cause shall be in addition to
the rights the Company or Affiliate may have under any other agreement with the
Employee or at law or in equity. If, subsequent to a Participant’s termination
of Employment, it is discovered that such Participant’s Employment could have
been terminated for Cause, the Participant’s Employment shall, at the election
of the Board, in its sole discretion, be deemed to have been terminated for
Cause retroactively to the date the events giving rise to Cause occurred.
(d) “Change in Control” shall mean any transactions or series of related
transactions pursuant to which any Person (as defined in Section 13(d)(3) or
14(d)(2) of the Securities and Exchange Act of 1934, as amended from time to
time (the “Exchange Act”)) or “group” of Persons (as defined in Section 13(d) of
the Exchange Act), (other than TPG Partners IV, LP and the other parties to the
operating agreement of IASIS Investment LLC, a Delaware limited liability
company, on the Effective Time or their respective affiliates), in the
aggregate, directly or indirectly, acquires beneficially or of record,
(i) equity of a Designated Person, as hereinafter defined, possessing the voting
power to elect a majority of the Designated Person’s governing body (whether by
merger, consolidation, reorganization, combination, sale or transfer of equity,
stockholder or voting agreement, proxy, power of attorney or otherwise) or
(ii) all or substantially all of a Designated Person’s assets. For purposes of
this Agreement, Designated Person shall mean IASIS Investment LLC and the
Company. Notwithstanding the foregoing, in no event will a Change in Control
occur as a result of the initial public offering of the Company’s shares of
common stock or any secondary offering to the public.

 

2



--------------------------------------------------------------------------------



 



(e) “Code” shall mean the Internal Revenue Code of 1986, as amended.
(f) “Commission” shall mean the U.S. Securities and Exchange Commission.
(g) “Common Stock” shall mean the ordinary shares of the Company, par value US
$0.01 per share.
(h) “Company” shall mean IASIS Healthcare Corporation.
(i) “Director” shall mean a member of the Board of Directors who is not at the
time of reference an employee of the Company.
(j) “Disability” shall mean a permanent disability as defined in the Company’s
or an Affiliate’s disability plans, or as defined from time to time by the
Company, in its discretion, or as specified in the Participant’s Stock Option
Grant Agreement, provided that in the event the Participant is party to an
effective employment agreement with the Company or its Affiliates and such
employment agreement contains a different definition of Disability, the
definition of Disability contained in such employment agreement shall be
substituted for the definition set forth above for all purposes hereunder.
(k) “Eligible Employee” shall mean (i) any Employee who is a key executive of
the Company or an Affiliate, or (ii) certain other Employees, directors, service
providers or consultants who, in the judgment of the Board, should be eligible
to participate in the Plan due to the services they perform on behalf of the
Company or an Affiliate.
(l) “Employment” shall mean employment with the Company or any Affiliate and
shall include the provision of services as a director or consultant for the
Company or any Affiliate. “Employee” and “Employed” shall have correlative
meanings.

 

3



--------------------------------------------------------------------------------



 



(m) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
(n) “Exercise Date” shall have the meaning set forth in Section 4.10 herein.
(o) “Exercise Notice” shall have the meaning set forth in Section 4.10 herein.
(p) “Exercise Price” shall mean the price that the Participant must pay under
the Option for each share of Common Stock as determined by the Board for each
Grant and specified in the Stock Option Grant Agreement.
(q) “Fair Market Value” shall mean, as of any date:
(1) prior to the existence of a Public Market for the Common Stock, the value
per share of Common Stock as determined in good faith by the Board; or
(2) on which a Public Market for the Common Stock exists, (i) closing price on
such day of a share of Common Stock as reported on the principal securities
exchange on which shares of Common Stock are then listed or admitted to trading
or (ii) if not so reported, the average of the closing bid and ask prices on
such day as reported on the National Association of Securities Dealers Automated
Quotation System or (iii) if not so reported, as furnished by any member of the
National Association of Securities Dealers, Inc. (“NASD”) selected by the Board.
The Fair Market Value of a share of Common Stock as of any such date on which
the applicable exchange or inter-dealer quotation system through which trading
in the Common Stock regularly occurs is closed shall be the Fair Market Value
determined pursuant to the preceding sentence as of the immediately preceding
date on which the Common Stock is traded, a bid and ask price is reported or a
trading price is reported by any member of NASD selected by the Board. In the
event that the price of a share of Common Stock shall not be so reported or
furnished, the Fair Market Value shall be determined by the Board in good faith
to reflect the fair market value of a share of Common Stock.

 

4



--------------------------------------------------------------------------------



 



(r) “Financing Restriction” shall mean a restriction contained in any guarantee,
financing or security agreement or document entered into by the Company or its
Affiliates that restricts or prohibits the redemption of the Option(s).
(s) “Good Reason” shall mean, unless otherwise specified in a Participant’s
Stock Option Grant Agreement, employment agreement or other written agreement
with respect to the termination of a Participant’s Employment, (i) a material
diminution in a Participant’s duties and responsibilities other than a change in
such Participant’s duties and responsibilities that results from becoming part
of a larger organization following a Change in Control, (ii) a decrease in a
Participant’s base salary or benefits other than a decrease in benefits that
applies to all employees of the Company or its Affiliates otherwise eligible to
participate in the affected plan, or (iii) a relocation of a Participant’s
primary work location more than 50 miles from the Participant’s work location as
in effect immediately prior to the Change in Control, without written consent;
provided that, within 60 days following the occurrence of any of the events set
forth herein, the Participant shall have delivered written notice to the Company
of his intention to terminate his Employment for Good Reason, which notice
specifies in reasonable detail the circumstances claimed to give rise to the
Participant’s right to terminate his Employment for Good Reason, and the Company
shall not have cured such circumstances within 30 days following the Company’s
receipt of such notice.
(t) “Grant” shall mean a grant of an Option under the Plan evidenced by a Stock
Option Grant Agreement.
(u) “Grant Date” shall mean the Grant Date as defined in Section 4.3 herein.

 

5



--------------------------------------------------------------------------------



 



(v) “Incentive Stock Option” shall mean an Option granted to a Participant who
is an employee of the Company or one of its Affiliates which Option, at the date
of grant, is intended to be an “incentive stock option” within the meaning of
Section 422 of the Code and which is identified as an Incentive Stock Option in
the agreement by which it is evidenced.
(w) “Management Stockholders’ Agreement” shall mean the Management Stockholders’
Agreement, substantially in the form attached hereto as Exhibit B, or such other
stockholders’ agreement as may be entered into between the Company and any
Participant.
(x) Non-Qualified Stock Option” shall mean an Option granted to a Participant
that is not intended to be an Incentive Stock Option.
(y) “Option” shall mean the option to purchase Common Stock granted to any
Participant under the Plan. Each Option shall be identified as either an
Incentive Stock Option or a Non-Qualified Stock Option in the agreement by which
it is evidenced.
(z) “Option Spread” shall mean, with respect to any date of determination,
with respect to an Option, the excess, if any, of the Fair Market Value of a
share of Common Stock as of such date over the Exercise Price.
(aa) “Participant” shall mean an Eligible Employee to whom a Grant of an Option
under the Plan has been made, and, where applicable, shall include Permitted
Transferees.
(bb) “Permitted Transferee” shall have the meaning set forth in Section 4.6.
(cc) “Person” means an individual, partnership, corporation, limited liability
company, unincorporated organization, trust or joint venture, or a governmental
agency or political subdivision thereof.

 

6



--------------------------------------------------------------------------------



 



(dd) A “Public Market” for the Common Stock shall be deemed to exist for
purposes of the Plan if the Common Stock is registered under Section 12(b) or
12(g) of the Exchange Act and trading regularly occurs in such Common Stock in,
on or through the facilities of securities exchanges and/or inter-dealer
quotation systems in the United States (within the meaning of Section 902(n) of
the Securities Act) or any designated offshore securities market (within the
meaning of Rule 902(a) of the Securities Act).
(ee) “Securities Act” shall mean the Securities Act of 1933, as amended.
(ff) “Stock Option Grant Agreement” shall mean an agreement, substantially in
the form which is attached hereto as Exhibit A, entered into by each Participant
and the Company evidencing the Grant of each Option pursuant to the Plan.
(gg) “Transfer” shall mean any transfer, sale, assignment, gift, testamentary
transfer, pledge, hypothecation or other disposition of any interest.
“Transferee” and “Transferor” shall have correlative meanings.
(hh) “Vesting Date” shall mean the date an Option becomes exercisable as defined
in Section 4.4 herein.
3. Administration of the Plan
The Board shall administer the Plan, provided that the Board may appoint a
committee to administer the Plan. In the event the Board appoints such a
committee, such committee shall have the rights and duties of the Board in
respect of the Plan. No member of the Board shall participate in any decision
that specifically affects such member’s interest in the Plan unless such
decision also affects the Options of other Participants in the same manner.
3.1 Powers of the Board. In addition to the other powers granted to the Board
under the Plan, the Board shall have the power: (a) to determine to which of the
Eligible Employees Grants shall be made; (b) to determine the time or times when
Grants shall be made and to determine the number of shares of Common Stock
subject to each such Grant; (c) to prescribe the form of and terms and
conditions of any instrument evidencing a Grant; (d) to adopt, amend and rescind
such rules and regulations as, in its opinion, may be advisable for the
administration of the Plan; (e) to construe and interpret the Plan, such rules
and regulations and the instruments evidencing Grants; and (f) to make all other
determinations necessary or advisable for the administration of the Plan.

 

7



--------------------------------------------------------------------------------



 



3.2 Determinations of the Board. Any Grant, determination, prescription or other
act of the Board shall be final and conclusively binding upon all persons.
3.3 Indemnification of the Board. No member of the Board shall be liable for any
action or determination made in good faith with respect to the Plan or any
Grant. To the full extent permitted by law, the Company shall indemnify and hold
harmless each person made or threatened to be made a party to any civil or
criminal action or proceeding by reason of the fact that such person, or such
person’s testator or intestate, is or was a member of the Board to the extent
such criminal or civil action or proceeding relates to the Plan.
3.4 Compliance with Applicable Law; Securities Matters; Effectiveness of Option
Exercise. The Company shall be under no obligation to effect the registration
pursuant to the Securities Act of any shares of Common Stock to be issued
hereunder or to effect similar compliance under any state laws. Notwithstanding
anything herein to the contrary, the Company shall not be required to issue or
deliver any certificates evidencing shares of Common Stock pursuant to the
exercise of any Options, unless and until the Board has determined, with advice
of counsel, that the issuance and delivery of such certificates is in compliance
with all applicable laws, regulations of governmental authorities and, if
applicable, the requirements of any exchange on which the shares of Common Stock
are listed or traded. In addition to the terms and conditions provided herein,
the Board may require that a Participant make such reasonable covenants,
agreements and representations as the Board, in its sole discretion, deems
advisable in order to comply with any such laws, regulations or requirements.

 

8



--------------------------------------------------------------------------------



 



The Company may, in its sole discretion, defer the effectiveness of an exercise
of an Option hereunder or the issuance or transfer of Common Stock pursuant to
any Grant pending or to ensure compliance under federal or state securities
laws. The Company shall inform the Participant in writing of its decision to
defer the effectiveness of the exercise of an Option or the issuance or transfer
of Common Stock pursuant to any Grant. During the period that the effectiveness
of the exercise of an Option has been deferred, the Participant may, by written
notice, withdraw such exercise and obtain the refund of any amount paid with
respect thereto.
3.5 Inconsistent Terms. In the event of a conflict between the terms of the Plan
and the terms of any Stock Option Grant Agreement, the terms of the Stock Option
Grant Agreement shall govern.
3.6 Plan Term. The Board shall not Grant any Options under this Plan on or after
June 22, 2014. All Options which remain outstanding after such date shall
continue to be governed by the Plan.
4. Options
Subject to adjustment as provided in Section 4.14 hereof, the Board may grant to
Participants Options to purchase shares of Common Stock of the Company which, in
the aggregate, do not exceed 1,168,000 shares of Common Stock provided that on
each anniversary of June 22, 2004, prior to an initial public offering of the
Company’s shares of Common Stock, an additional 146,000 shares of Common Stock
of the Company will be available for grant. Notwithstanding the foregoing,
effective October 11, 2010, the

 

9



--------------------------------------------------------------------------------



 



number of shares of Common Stock available for grant under the Plan shall be
2,625,975, including all shares utilized for grants since the adoption of the
Plan, and the number of shares shall no longer be increased on each anniversary
of June 22, 2004. No more than twenty-five percent of the shares of Common Stock
reserved for issuance under the Plan may be granted as Incentive Stock Options
and unless otherwise determined by the Board, no more than twenty-five percent
of each Grant shall be an Incentive Stock Option. To the extent that any Option
granted under the Plan terminates, expires or is canceled without having been
exercised, the shares covered by such Option shall again be available for Grant
under the Plan.
4.1 Identification of Options. The Options granted under the Plan shall be
clearly identified in the Stock Option Grant Agreement as either Incentive Stock
Options or Non- Qualified Stock Options.
4.2 Exercise Price. The Exercise Price of any Option granted under the Plan
shall be such price as the Board shall determine (which may be equal to, less
than or greater than the Fair Market Value of a share of Common Stock on the
Grant Date for such Non-Qualified Stock Options but shall not be less than par
value per share and with respect to such Incentive Stock Options shall not be
less than 100% of the Fair Market Value of a share of Common Stock on the Grant
Date) and which shall be specified in the Stock Option Grant Agreement; provided
that such price may not be less than the minimum price required by law.
4.3 Grant Date. The Grant Date of the Options shall be the date designated by
the Board and specified in the Stock Option Grant Agreement as of the date the
Option is granted.

 

10



--------------------------------------------------------------------------------



 



4.4 Vesting Date of Options. Each Stock Option Grant Agreement shall indicate
the date or conditions under which such Option shall become exercisable.
Notwithstanding the foregoing, unless otherwise provided in a Participant’s
Stock Option Grant Agreement, if within the two-year period following a Change
in Control the Participant’s Employment is terminated by the Company or its
Affiliates without Cause or by the Participant for Good Reason, all of the
Participant’s Options granted hereunder shall immediately become vested and
exercisable.
4.5 Expiration of Options. With respect to each Participant, such Participant’s
Option(s), or portion thereof, which have not become exercisable shall expire on
the date such Participant’s Employment is terminated for any reason unless
otherwise specified in the Stock Option Grant Agreement. With respect to each
Participant, each Participant’s Option(s), or any portion thereof, which have
become exercisable on the date such Participant’s Employment is terminated
shall, unless otherwise provided in the Participant’s Stock Option Grant
Agreement, expire on the earlier of (i) the commencement of business on the date
the Participant’s Employment is terminated for Cause; (ii) 90 days after the
date the Participant’s Employment is terminated for any reason other than Cause,
death or Disability; (iii) one year after the date the Participant’s Employment
is terminated by reason of death or Disability; or (iv) the 10th anniversary of
the Grant Date for such Option(s). For the avoidance of doubt, any Option, or
portion thereof, that has become exercisable by a Permitted Transferee on
account of the death of a Participant shall expire one year after the date such
deceased Participant’s Employment terminated by reason of death, unless
otherwise provided in the Participant’s Stock Option Grant Agreement.
Notwithstanding the foregoing, the Board may specify in the Stock Option Grant
Agreement a different expiration date or period for any Option granted
hereunder, and such expiration date or period shall supersede the foregoing
expiration period.

 

11



--------------------------------------------------------------------------------



 



4.6 Limitation on Transfer. During the lifetime of a Participant, each Incentive
Stock Option granted to him or her shall be exercisable only by the Participant.
No Incentive Stock Option shall be assignable or transferable otherwise than by
will or by the laws of decent and distribution. Notwithstanding the foregoing,
with respect to Non-Qualified Stock Options unless otherwise provided in the
Stock Option Grant Agreement or by the Board, during the lifetime of a
Participant, each Non-Qualified Stock Option shall be exercisable only by such
Participant. Upon the death of the Participant, such Participant’s Option(s)
shall be transferable to his beneficiaries or his estate (a “Permitted
Transferee”).
4.7 Condition Precedent to Transfer of Any Option. It shall be a condition
precedent to any Transfer of any Option by any Participant that the Transferee,
if not already a Participant in the Plan, shall agree prior to the Transfer in
writing with the Company to be bound by the terms of the Plan, the Stock Option
Grant Agreement and the Management Stockholder’s Agreement as if he had been an
original signatory thereto, except that any provisions of the Plan based on the
Employment (or termination thereof) of the original Participant shall continue
to be based on the Employment (or termination thereof) of the original
Participant.
4.8 Effect of Void Transfers. In the event of any purported Transfer of any
Options in violation of the provisions of the Plan, such purported Transfer
shall, to the extent permitted by applicable law, be void and of no effect.
4.9 Exercise of Options. A Participant may exercise any or all of his vested
Options by serving an Exercise Notice on the Company as provided in Section 4.10
hereto.

 

12



--------------------------------------------------------------------------------



 



4.10 Method of Exercise. The Option shall be exercised by delivery of written
notice to the Company’s principal office (the “Exercise Notice”), to the
attention of its Secretary, no less than five business days in advance of the
effective date of the proposed exercise (the “Exercise Date”). Such notice shall
(a) specify the number of shares of Common Stock with respect to which the
Option is being exercised, the Grant Date of such Option and the Exercise Date,
(b) be signed by the Participant, (c) prior to the existence of a Public Market
for the Common Stock, indicate in writing that the Participant agrees to be
bound by the Management Stockholders’ Agreement, and (d) if the Option is being
exercised by the Participant’s Permitted Transferee(s), such Permitted
Transferee(s) shall indicate in writing that they agree to and shall be bound by
the Plan and Stock Option Grant Agreement as if they had been original
signatories thereto (as provided in Section 4.7 hereof) and, prior to the
existence of a Public Market for the Common Stock, by the Management
Stockholders’ Agreement. The Exercise Notice shall include payment in cash for
an amount equal to the Exercise Price multiplied by the number of shares of
Common Stock specified in such Exercise Notice or any method otherwise approved
by the Board. In addition, the Participant shall be responsible for the payment
of applicable withholding and other taxes in cash (or shares of Common Stock if
approved by the Board) that may become due as a result of the exercise of such
Option. The Board may, in its discretion, permit Participants to make the
above-described payments in forms other than cash. The partial exercise of the
Option, alone, shall not cause the expiration, termination or cancellation of
the remaining Options.
4.11 Limitations on Grant of Incentive Stock Options. Incentive Stock Options
may only be granted to employees of the Company and its Affiliates. The
aggregate fair market value (within the meaning of Section 422 of the Code) of
the shares of Common Stock covered by “incentive stock options” (within the
meaning of Section 422 of the Code) granted under the Plan and under any other
plan, agreement or arrangement of the Company or any Affiliate thereof which may
become exercisable for the first time by a Participant during any calendar year
shall not exceed $100,000. To the extent, if any, that such aggregate fair
market value

 

13



--------------------------------------------------------------------------------



 



limitation is exceeded, then Incentive Stock Options granted hereunder to such
Participant shall, to the extent and in the order required by regulations
promulgated under the Code, automatically be deemed to be Non-Qualified Stock
Options, but all other terms and provisions of such Incentive Stock Options
shall remain unchanged. Additionally, no Incentive Stock Option may be granted
to an individual if, at the time of the proposed grant, such individual owns
stock possessing more than ten percent of the total combined voting power of all
classes of stock of the Company or any Affiliate thereof, unless (i) the
exercise price of such Incentive Stock Option is at least one hundred and ten
percent of the Fair Market Value of a share of Common Stock at the time such
Incentive Stock Option is granted and (ii) such Incentive Stock Option is not
exercisable after the expiration of five years from the date such Incentive
Stock Option is granted.
4.12 Certificates of Shares. Subject to Section 3.4 herein, upon the exercise of
the Options in accordance with Section 4.10 and, prior to the existence of a
Public Market for the Common Stock, upon execution of the Management
Stockholders’ Agreement, in the Board’s sole discretion, certificates of shares
of Common Stock shall be issued in the name of the Participant and delivered to
such Participant or the ownership of such shares shall be otherwise recorded in
a book-entry or similar system utilized by the Company as soon as practicable
following the Exercise Date. Prior to the existence of a Public Market, no
shares of Common Stock shall be issued to or recorded in the name of any
Participant until such Participant agrees to be bound by and executes the
Management Stockholders’ Agreement.

 

14



--------------------------------------------------------------------------------



 



4.13 Administration of Options.
(a) Termination of the Options. The Board may, at any time, without amendment to
the Plan or any relevant Stock Option Grant Agreement, terminate any and all
Options then outstanding, whether or not exercisable, if the Board determines in
good faith that permitting the Options to remain outstanding would violate any
law or regulation or require the Company to register its securities under the
Securities Act of 1933, as amended (the “Securities Act”) or file reports under
the Exchange Act if at such time the Company is not required to do so, provided,
however, that the Company, in full consideration of such termination, shall pay
with respect to any Option, or portion thereof, then outstanding, an amount
equal to the Option Spread determined as of the date of termination multiplied
by the number of shares of Common Stock underlying such Option. Such payment
shall be made as soon as practicable after the payment amounts are determined,
provided, however, that the Company shall have the option to make payments to
the Participants by issuing a note to the Participant bearing a rate of interest
equal to the average annual prime rate charged during the term of such note by a
nationally recognized bank designated by the Board.
(b) (i) Notwithstanding any other provision of this Plan or any Stock Option
Grant Agreement to the contrary, the Company shall not be obligated or permitted
to pay the Option Spread for any Option if (A) the payment of such Option Spread
would be prohibited as a result of a Financing Restriction, (B) the payment of
such Option Spread would violate any term or provision of the Certificate of
Formation of the Company or (C) the Company has no funds legally available
therefor under the laws of the State of Delaware.
(ii) In the event that the payment of the Option Spread by the Company is
prevented solely by the terms of this Section 4.13(b), (A) the payment of such
Option Spread will be postponed and will be made without the application of
further conditions or impediments (other than as set forth in this
Section 4.13(b)) at the first opportunity thereafter when the Company has funds
legally available therefor and when the payment of such Option Spread will not
be prohibited as a result of a Financing Restriction or in

 

15



--------------------------------------------------------------------------------



 



violation of any term or provision of the Certificate of Formation of the
Company and (B) the Participant’s right to receive payment of such Option Spread
shall rank against other similar rights with respect to Options in respect
thereof according to priority in time of the effective date of the event giving
rise to any such right; provided, that any such right as to which a common date
determines priority shall be of equal priority and shall share pro rata in any
purchase payments made pursuant to Section 4.13(b)(ii)(A).
(iii) In the event that the payment of the Option Spread for any Options is
delayed pursuant to this Section 4.13(b), the Option Spread for such Options
when the Option Spread is eventually paid as contemplated by this Section shall
be the sum of (A) the Option Spread of such Options at the time that the Option
Spread would have been paid but for the operation of this Section 4.13(b), plus
(B) an amount equal to the interest on such Option Spread for the period from
the date on which the Option Spread would have been paid but for the operation
of this Section 4.13(b) to the date on which such Option Spread is actually paid
(the “Delay Period”), at an annual rate of interest equal to the average annual
cost to the Company and its Affiliates of their bank indebtedness obligations
outstanding during the Delay Period or, if there are no such obligations
outstanding, the average annual prime rate charged during the Delay Period by
JPMorgan Chase Bank or such other nationally recognized bank designated by the
Board.
(c) Amendment of Terms of Options. The Board may, in its absolute discretion,
amend the Plan or terms of any Option, provided, however, that any such
amendment (other than a termination as provided in subparagraph (a) above) shall
not impair or adversely affect the Participants’ rights under the Plan or such
Option without such Participant’s written consent.

 

16



--------------------------------------------------------------------------------



 



4.14 Adjustment Upon Changes in Company Stock.
(a) Increase or Decrease in Issued Shares Without Consideration. Subject to any
required action by the stockholders of the Company, in the event of any increase
or decrease in the number of issued shares of Common Stock resulting from a
subdivision or consolidation of shares of Common Stock or the payment of a stock
dividend (but only on the shares of Common Stock), or any other increase or
decrease in the number of such shares effected without receipt of consideration
by the Company, the Board shall make such adjustments with respect to the number
of shares of Common Stock subject to grant under this Plan, the number of shares
of Common Stock subject to the Options and/or the Exercise Price per share of
Common Stock, as the Board may, in its absolute discretion, consider appropriate
to prevent the enlargement or dilution of rights.
(b) Certain Mergers. Subject to any required action by the stockholders of the
Company, in the event that the Company shall be the surviving corporation in any
merger or consolidation (except a merger or consolidation as a result of which
the holders of shares of Common Stock receive securities of another
corporation), the Options outstanding on the date of such merger or
consolidation shall pertain to and apply to the securities that a holder of the
number of shares of Common Stock subject to any such Option would have received
in such merger or consolidation (it being understood that if, in connection with
such transaction, the stockholders of the Company retain their shares of Common
Stock and are not entitled to any additional or other consideration, the Options
shall not be affected by such transaction).

 

17



--------------------------------------------------------------------------------



 



(c) Certain Other Transactions. In the event of (i) a dissolution or liquidation
of the Company, (ii) a sale of all or substantially all of the Company’s assets,
(iii) a merger or consolidation involving the Company in which the Company is
not the surviving corporation or (iv) a merger or consolidation involving the
Company in which the Company is the surviving corporation but the holders of
shares of Common Stock receive securities of another corporation and/or other
property, including cash, the Board shall, in its absolute discretion, have the
power to provide for the exchange of each Option outstanding immediately prior
to such event (whether or not then exercisable) for an option on some or all of
the property for which the stock underlying such Options are exchanged and,
incident thereto, make an equitable adjustment, as determined by the Board, in
the exercise price of the options, or the number or kind of securities or amount
of property subject to the options and/or, if appropriate, cancel, effective
immediately prior to such event, any outstanding Option (whether or not
exercisable or vested) and in full consideration of such cancellation pay to the
Participant an amount in cash, with respect to each underlying share of Common
Stock, equal to the excess of (1) the value, as determined by the Board in its
discretion of securities and/or property (including cash) received by such
holders of shares of Common Stock as a result of such event over (2) the
Exercise Price, as the Board may consider appropriate to prevent dilution or
enlargement of rights.
(d) Other Changes. In the event of any change in the capitalization of the
Company or a corporate change other than those specifically referred to in
Sections 4.14(a), (b) or (c) hereof, the Board shall, in its absolute
discretion, make such adjustments in the number and kind of shares or securities
subject to Options outstanding on the date on which such change occurs and in
the per-share Exercise Price of each such Option as the Board may consider
appropriate to prevent dilution or enlargement of rights.

 

18



--------------------------------------------------------------------------------



 



(e) No Other Rights. Except as expressly provided in the Plan or the Stock
Option Grant Agreements evidencing the Options, the Participants shall not have
any rights by reason of (i) any subdivision or consolidation of shares of Common
Stock or shares of stock of any class, (ii) the payment of any dividend, any
increase or decrease in the number of shares of Common Stock, or (iii) any
dissolution, liquidation, merger or consolidation of the Company or any other
corporation. Except as expressly provided in the Plan or the Stock Option Grant
Agreements evidencing the Options, no issuance by the Company of shares of
Common Stock or shares of stock of any class, or securities convertible into
shares of Common Stock or shares of stock of any class, shall affect, and no
adjustment by reason thereof shall be made with respect to, the number of shares
of Common Stock subject to the Options or the Exercise Price of such Options.

5. Miscellaneous
5.1 Rights as Stockholders. The Participants shall not have any rights as
stockholders with respect to any shares of Common Stock covered by or relating
to the Options granted pursuant to the Plan until the date the Participants
become the registered owners of such shares. Except as otherwise expressly
provided in Sections 4.13 and 4.14 hereof, no adjustment to the Options shall be
made for dividends or other rights for which the record date occurs prior to the
date such stock certificate is issued.
5.2 No Special Employment Rights. Nothing contained in the Plan shall confer
upon the Participants any right with respect to the continuation of their
Employment or interfere in any way with the right of the Company or an
Affiliate, subject to the terms of any separate Employment agreements to the
contrary, at any time to terminate such Employment or to increase or decrease
the compensation of the Participants from the rate in existence at the time of
the grant of any Option.
5.3 No Obligation to Exercise. The Grant to the Participants of the Options
shall impose no obligation upon the Participants to exercise such Options.

 

19



--------------------------------------------------------------------------------



 



5.4 Restrictions on Common Stock. The rights and obligations of the Participants
with respect to Common Stock obtained through the exercise of any Option
provided in the Plan shall be governed by the terms and conditions of the
Management Stockholders’ Agreement.
5.5 Notices. Each notice and other communication hereunder shall be in writing
and shall be given and shall be deemed to have been duly given on the date it is
delivered in person, on the next business day if delivered by overnight mail or
other reputable overnight courier, or the third business day if sent by
registered mail, return receipt requested, to the parties as follows:
If to the Participant:
To the most recent address shown on records of the Company or its Affiliate. If
to the Company:
IASIS Healthcare Corporation
Dover Centre
113 Seaboard Lane, Suite A200
Franklin, TN 37067
Attention: Board of Directors and Secretary
or to such other address as any party may have furnished to the other in writing
in accordance herewith.
5.6 Descriptive Headings. The headings in the Plan are for convenience of
reference only and shall not limit or otherwise affect the meaning of the terms
contained herein.

 

20



--------------------------------------------------------------------------------



 



5.7 Severability. In the event that any one or more of the provisions,
subdivisions, words, clauses, phrases or sentences contained herein, or the
application thereof in any circumstances, is held invalid, illegal or
unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision, subdivision, word, clause, phrase or
sentence in every other respect and of the remaining provisions, subdivisions,
words, clauses, phrases or sentences hereof shall not in any way be impaired, it
being intended that all rights, powers and privileges of the Company and
Participants shall be enforceable to the fullest extent permitted by law.
5.8 Governing Law. The Plan shall be governed by, and construed and enforced in
accordance with, the laws of the State of Delaware, without regard to the
provisions governing conflict of laws.

 

21